Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Per applicant’s response filed on 12/18/2020, claims 1-3, 5-13 and 15-20 are pending and amended. Claims 4 and 14 have been cancelled.
Response to Amendment
Please refer to the attached Interview Summary PTO-413 with regard to the formal interview request presented in Remarks pg.5.
As for the applicant’s arguments in Remarks pg. 8-9 that reference Wang (US 2015/0272679) fails to teach the “laser beam splitter” in the claim. This argument has been fully considered and is persuasive. The previous 35 USC 103 rejections based on Teague (US 7,727,227 B2) and Wang are withdrawn. New grounds of rejections are made below in view of Teague and Norris, both reference have been cited previously.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 16 recites “the method of claim 14” in its preamble, but claim 14 has been cancelled. Thus, claim 16 is rejected as independent as it depends on a cancelled claim. For examination, claim 16 depends from independent claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teague et al. US 7,727,227 B2 (hereinafter “Teague”, cited in Applicant’s IDS 10/24/2017) and Norris et al. US 8,452,383 B2 (hereinafter “Norris”, cited in PTO-892 01/06/2020). 

    PNG
    media_image1.png
    599
    879
    media_image1.png
    Greyscale

Regarding claim 1, Teague discloses a medical device (retrieval device 300, as shown in annotated Fig. 4D above, also see Figs. 4A-4C) comprising: 
a sheath (sheath 14); 
a laser fiber (laser 28) configured to extend from an end of the sheath (as shown in Fig. 4D; 28 extends from proximal to distal end of lumen 38 within sheath 14); 
a basket section (basket 2) comprising flexible members (legs 12, flexibility is implied based on the ability to open/extend and close/collapse as shown in Figs. 1-2 and col.8, ll.1-11), wherein at least a portion of the flexible members (12) are between the sheath and the laser fiber (as shown in Fig. 4D:13 representing the base of legs 12 is in between sheath 14 and laser 28) and are movable relative to the sheath (legs 12 of basket 2 is movable to open/extend and close/collapse relative to sheath 14 as shown in Figs. 1-2, see col.8, ll.1-11) to form a space configured to contain an object (basket 2 has a space that is configured to contain/capture object 32 as shown in Fig. 4D); and 
wherein the basket section is configured to open and close to capture the object (col.8, ll.6-13 “By placing the basket 2 in its unrestrained open/expanded position, as illustrated in Fig. 1, the basket 2 may, for example, dilate the body tract in which it has been placed and/or may be manipulated by the operator to entrap or capture material within the basket 2. The basket 2 and/or sheath 13 may then be moved to cause the legs 12 of the basket 2 to close around the material and capture it.” Also see col.9, ll.35-col.10, ll.3); and 
wherein the device is configured to immobilize the captured object to maintain the relative position of the laser fiber and the object to make a hole in the object or to fragment it into two or more pieces (col.8, ll.13-18 “the material may first be captured and then broken down and/or fragmented by, for example, a laser…” Also see col.9, ll.35-col.10, ll.3).
Teague does not disclose a laser beam splitter coupled to the laser fiber and positioned in the basket section. Teague discloses that laser 28 outputs laser energy towards object 32 by co-axially controlling the rotation of tubing 38 having a pre-formed angle, see col. 9, ll.50-col.10, ll.3. Teague does not mention discuss optical components of the laser 28 for focusing laser energy. Norris, another prior art reference in the analogous art of optical probes, discloses an endoscope (Fig.2) for thermotherapy that uses laser therapy to destroy cells via thermal ablation/treatment (col.3, ll.33-36); the endoscope (optical catheter 4) comprising a sheath (optical catheter sheath 10), a basket section (hollow basket struts 22 and 23), an laser fiber (optical fiber 18) that extends the length of the sheath and exits at the distal end of the sheath, and a laser beam splitter (prism reflector 12, a prism is an optical splitter) coupled to the laser fiber at the distal end of the laser fiber (as shown in Fig. 2: probe head 1). Norris provides that the laser beam splitter (prism reflector 12, col.5, ll.26-30) further comprises a focusing lens to provide optical focusing for the laser beam existing from the optical fiber 18, towards the target treatment site/cells (see col.6, ll.13-31). It would have been obvious to one of ordinary skill in the art to modify Teague’s laser fiber 28 to include a prism reflector 12 and a focusing lens 16 in view of Norris. The motivation for doing so is because Teague’s laser fiber 28 appears open ended (as shown in Teague Fig.4d), and attaching Norris’ prism 12 and focusing lens 16 to the distal end of a laser fiber provides the advantage of guiding and focusing the exiting laser beam towards the object/material with more precision. (Norris: col.6, ll.13-26 and Fig.2: laser beam direction 14).
Norris does not explicitly disclose that the laser beam splitter is positioned inside the basket. However, this would be taught based on the modification above. Teague’s laser fiber 28 would be modified to include the laser beam splitter at its distal end, such that during use of col.8, ll.6-18 and col.9, ll.35-col.10, ll.3 with regard to the operation of retrieval device 300.
Regarding claim 2, Teague discloses the medical device of claim 1 wherein the laser fiber (28) is longitudinally movable relative to the sheath (col.9, ll.43-col.10, ll.3, laser 28 can rotate 360 degrees, move laterally and collaterally relative to sheath 14; this is shown in Fig. 4d see double ended arrows indicating laser 28’s movements relative to the sheath 14).  
Regarding claim 3, Teague discloses medical device of claim 1 wherein the laser fiber (28) is substantially concentric with the sheath. (As shown in Fig. 4d in which the laser 28 appears in the center of sheath 14).  
Regarding claim 5, Teague discloses the medical device of claim 1 wherein the basket section (2) is in an open configuration to form the space configured to contain the object (32) when the flexible members are moved to a forward position (see Figs. 1 and 4d, col.5, ll.22-26, basket 2 is an open configuration to form a space to contain object 32, when the flexible members 12 are pushed forward).  
Regarding claim 6, Teague discloses the medical device of claim 1 wherein the basket section (2) is in a collapsed configuration when the flexible members are moved to a rearward position (see Fig. 2, col.5, ll.27-30, basket 2 is in a collapsed configuration when the flexible members are moved rearward inside the sheath 14).
Regarding claim 7, Teague discloses the medical device of claim 1 further comprising a channel (lumen 36) between the laser fiber (28) and the flexible members (12), and wherein the laser fiber is movable within the channel (See Fig. 4d, and col. 9, ll.53-57, “the laser 28 and/or tubing 38 carrying the laser 28 may be rotated 360 degrees coaxially within the lumen 36 of the cannula 34…”).  
Regarding claim 10, Teague in view of Norris discloses the medical device of claim 1 wherein the laser fiber (28) and the laser beam splitter (prism 12) are movable relative to the flexible members (12) of the basket section (2). (see rejection to claim 1, the modification discloses the beam splitter, i.e. prism 12, is coupled to the distal tip of the laser 28, and the laser 28 is moveable within the basket section as discussed to Teague col.8, ll.6-18 and col.9, ll.35-col.10, ll.3).
Regarding claim 11, Teague discloses a method comprising: 
providing or obtaining a sheath (sheath 14); 
extending a laser fiber (laser 28) from an end of the sheath (see Fig. 4d, laser 28 extends from the proximal to distal ends of sheath 14); 
slidably connecting (Figs. 1-2 shows the sliding movements of basket 2 with respect to sheath 14) a basket section (basket 2) between the sheath and the laser fiber (the opening and collapsing movements of basket 2 is independent of laser fiber see col.7, ll.41-65 actuation of the sliding connection), wherein the basket section (2) comprises flexible members (legs 12, flexibility is implied based on the ability to open/extend and close/collapse within sheath 14 as shown in Figs. 1-2 and col.8, ll.1-11), and wherein at least a portion of the flexible members are between the sheath and the laser fiber (as shown in Fig. 4D:13 representing the base of flexible members 12 is in between sheath 14 and laser 28) and are movable relative to the sheath to form a space configured to contain an object (basket 2 has a space that is configured to contain/capture object 32 as shown in Fig. 4D); 
12) from a first position (Fig.2: basket 2 in collapsed inside sheath 14) to a second position (Fig.1: basket 2 in an opened position) to expand the basket section to an open configuration (Fig.1 and 4d shows the basket 2 opened), thereby forming the space (opened position as shown in Figs.1 and 4d; see col.8, ll.1-16 with regard to moving the legs 12 to form the opened and collapsed positions of the basket; also see col.7, ll.41-63 with regard to the actuation mechanism for the movement); 
capturing an object in the basket section (col.8, ll.6-13 “By placing the basket 2 in its unrestrained open/expanded position, as illustrated in Fig. 1, the basket 2 may, for example, dilate the body tract in which it has been placed and/or may be manipulated by the operator to entrap or capture material within the basket 2. The basket 2 and/or sheath 13 may then be moved to cause the legs 12 of the basket 2 to close around the material and capture it.” Also see col.9, ll.35-col.10, ll.3); 
immobilizing the captured object to maintain the relative position of the laser fiber and the object (col.8, ll.13-18 “the material may first be captured and then broken down and/or fragmented by, for example, a laser…” Also see col.9, ll.35-col.10, ll.3 and Fig. 4d); and 
using laser energy to make a hole in the object or to fragment the object into two or more pieces (col.8, ll.13-18 “the material may first be captured and then broken down and/or fragmented by, for example, a laser…” Also see col.9, ll.35-col.10, ll.3 and Fig. 4d).
Teague does not disclose a laser beam splitter coupled to the laser fiber and positioned in the basket section. Teague discloses that laser 28 outputs laser energy towards object 32 by co-axially controlling the rotation of tubing 38 having a pre-formed angle, see col. 9, ll.50-col.10, ll.3. Teague does not mention discuss optical components of the laser 28 for focusing laser energy. Norris, another prior art reference in the analogous art of optical probes, discloses an Fig.2) for thermotherapy that uses laser therapy to destroy cells via thermal ablation/treatment (col.3, ll.33-36); the endoscope (optical catheter 4) comprising a sheath (optical catheter sheath 10), a basket section (hollow basket struts 22 and 23), an laser fiber (optical fiber 18) that extends the length of the sheath and exits at the distal end of the sheath, and a laser beam splitter (prism reflector 12, a prism is an optical splitter) coupled to the laser fiber at the distal end of the laser fiber (as shown in Fig. 2: probe head 1). Norris provides that the laser beam splitter (prism reflector 12, col.5, ll.26-30) further comprises a focusing lens to provide optical focusing for the laser beam existing from the optical fiber 18, towards the target treatment site/cells (see col.6, ll.13-31). It would have been obvious to one of ordinary skill in the art to modify Teague’s laser fiber 28 to include a prism reflector 12 and a focusing lens 16 in view of Norris. The motivation for doing so is because Teague’s laser fiber 28 appears open ended (as shown in Teague Fig.4d), and attaching Norris’ prism 12 and focusing lens 16 to the distal end of a laser fiber provides the advantage of guiding and focusing the exiting laser beam towards the object/material with more precision. (Norris: col.6, ll.13-26 and Fig.2: laser beam direction 14).
Norris does not explicitly disclose coupling a laser beam splitter to the laser fiber, and the laser beam splitter being positioned in the basket section. However, this would be taught based on the modification above. Teague’s laser fiber 28 would be modified to include the laser beam splitter at its distal end, such that during use of Teague’s retrieval device (as shown in Fig. 4d), the laser beam splitter would be positioned inside the basket section 2 when the laser fiber 28 having the corresponding laser beam splitter is used to direct laser light at the object 32 held within the basket 2. See Teague col.8, ll.6-18 and col.9, ll.35-col.10, ll.3 with regard to the operation of retrieval device 300.

Claims 12-13 are rejected by Teague in view of Norris under the same rationale as discussed to claims 2-3 above, respectively.
Regarding claim 15, Teague discloses wherein the first position (Fig.2) is a rearward position (Fig.2: legs 12 are collapsed in a rearward position; also the actuation mechanism 4 is also pulled back, see col.7, ll.52-65) and the second position (Fig.1) is a forward position (Fig.1: legs 12 are pushed forwards in an opened basket configuration; also the actuation mechanism 4 is also pushed forward toward, see col.7, ll.52-65).
Claims 16-17 and 20 are rejected by Teague in view of Norris under the same rationale as discussed to claims 6-7 and 10 above, respectively.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Teague and Norris as applied to claims 1 and 11 above, and further in view of Nagale et al. US 2016/0302868 A1 (hereinafter “Nagale”).
Regarding claims 8 and 9, Teague and Norris discloses the laser beam splitter (prism reflector 12) coupled to the laser fiber as recited in claim 1, but neither Teague nor Norris disclose wherein the laser beam splitter is coupled to the laser fiber by a fusion weld or by an adhesive. However Nagale, another prior art reference in the analogous art of medical devices adapted for laser ablation treatment (Abstract), discloses a medical device (Fig.1: 50) comprising a sheath (catheter 42) having a laser optical fiber (laser fiber 14) therein, and a laser beam splitter (prism 16) attached to the distal tip of said optical fiber (14) for directing laser light towards a treatment site/tissue (see Fig.1 and [0033]). Specifically Nagale states that “[t]he first face of prism 16 may be attached to the distal end 22 of laser fiber 14 in any way, including but [0033: last sentence]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify Teague modified in view of Nagle so as to attach the prism reflector onto the distal tip of the laser optical fiber using either fusion weld or an adhesive. The motivation is because Nagale has shown that both fusion welding and adhesives are known means for attaching a prism to an optical fiber in an ablation catheter device (Nagale: [0033]). 
Claims 18 and 19 are rejected by Teague in view of Norris and Nagale under the same rationale as discussed to claims 8 and 9 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: With regard to Nagale US 2016/0302868 A1, this reference further has an alternative configuration wherein the ablation catheter further comprises a basket like device for dilating vessels; see Fig. 7 and [0055]. This teaching can be used as an alternative secondary reference to combined with primary reference Teague in a 103 rejection against claims 1 and 11.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
January 13, 2021